733 N.W.2d 21 (2007)
Chathapuram S. RAMANATHAN, Plaintiff-Appellee,
v.
WAYNE STATE UNIVERSITY BOARD OF GOVERNORS, Defendant-Appellant, and
Leon Chestang, Defendant.
Docket No. 133170. COA No. 266238.
Supreme Court of Michigan.
June 22, 2007.
On order of the Court, the motion for leave to file brief amicus curiae is GRANTED. The application for leave to appeal the January 4, 2007 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address: (1) whether there is any direct evidence, apart from the comments about a Sitar and curried lamb, to indicate that the defendant Leon Chestang had a discriminatory animus toward the plaintiff; (2) whether the Sitar and curried lamb comments by the defendant were more than *22 mere stray remarks; (3) whether defendant Chestang's comments and actions are subject to the same actor inference; (4) whether there is any evidence that the provost of defendant university had any knowledge of, or relied in any manner on, any discriminatory animus by defendant Chestang; and (5) whether there is any evidence that the provost harbored any national origin or racial animus toward the plaintiff or had any retaliatory motivation in reaching her tenure decision. The parties may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application papers.